Title: From Thomas Jefferson to Jean Baptiste de Gouvion, 19 March 1789
From: Jefferson, Thomas
To: Gouvion (Govion), Col. Jean Baptiste



Sir
Paris Mar. 19. 1789.

I have had the honor heretofore of apprising you of the measures taken for paiment of the arrearages of interest due to the foreign officers, and that it rested on two points. 1. The success of a loan opened in Holland. 2. Orders from America to apply to that object so much of the money to be borrowed when so much shall be in hand. The last object is fulfilled by the resolution of Congress which I have the honor to send you, wherein I desire you to remark the date of my letter on which it is founded, and the date of the resolution itself and that I received it but a few days ago. We now have to attend the progress of the loan in Holland only; and I am at present in a correspondence with our bankers there the object of which is to obtain permission to draw on them. The  moment they shall find themselves in a situation to accept my bills and shall apprise me of it, not one hour shall intervene before my delivery of my bills to Mr. Grand with instructions to notify all the officers, or those acting for them, to come and receive their money. I am very happy, Sir, that those gentlemen have chosen so good a correspondent. You have been a witness to my unceasing endeavors for them, which I should never have exerted if I had consulted my own ease, or a strict adherence to the limits of my official duties. I shall be sufficiently rewarded, if in the end they can procure that relief for those gentlemen of which many of them stand in need. I have the honor to be with very particular esteem Sir your most obedt. and most humble servt,

Th: Jefferson

